The offense is murder; the punishment, death.
It was charged in the indictment, in substance, that appellant, with malice aforethought, killed E. B. Atwood by shooting him with a gun.
The homicide occurred on the 25th of February, 1938, at the Hudnall Dairy, where deceased was employed. The testimony of the State was to the effect that appellant went to the dairy armed with a shotgun for the purpose of killing and robbing deceased. At the time he was shot deceased was sitting in a chair. In his voluntary confession appellant said: "Mr. Atwood was sitting in a chair, not looking at me, and I shot him in the head. I had cocked the gun before I raised up out of the chair. When I shot him he didn't fall out of the chair, seemed like to me he leaned back. I ran into another room, taking my gun with me. I squatted down beside a kind of trunk with the gun between my legs and it leaned on my right shoulder, and opened the little trunk and looked through it. I found a lot of papers, receipts and things, but no money. I do not know whether I shut the trunk or not. I was trying to find money. I heard he kept it there. I ran out then at the front door, run down to the fence which was south from the house, went across the fence and on up into a field. When I was crossing Mrs. Lee Kea's fence Alex McKenzie saw me on the way home. This was around close to noon." Witnesses for the State testified to circumstances corroborative of appellant's confession.
Appellant did not testify but introduced witnesses who expressed the opinion that appellant was insane. Several witnesses for the State gave testimony to the effect that in their opinion appellant was sane. The court appears to have given a sufficient and adequate charge on the subject of insanity.
The evidence is deemed sufficient to support the conviction.
No bills of exception are brought forward and appellant interposed no objections to the charge of the court.
The judgment is affirmed.
The foregoing opinion of the Commission of Appeals has *Page 588 
been examined by the Judges of the Court of Criminal Appeals and approved by the Court.